United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2623
                                   ___________

James Guice,                            *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Denis H. Agniel,                        *     [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: December 5, 2003

                                 Filed: December 15, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       James Guice appeals the district court’s* denial of Guice’s Federal Rule of
Civil Procedure 60(b) motion, in which Guice requested the district court reconsider
its order dismissing Guice’s 42 U.S.C. § 1983 action. We conclude the district
court’s denial of Guice’s Rule 60(b) motion was not an abuse of discretion because


      *
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.
Guice failed to demonstrate exceptional circumstances existed to warrant
postjudgment relief. See Arnold v. Wood, 238 F.3d 992, 998 (8th Cir.), cert. denied,
534 U.S. 975 (2001). Accordingly, we affirm. See 8th Cir. R. 47B. We also deny
the pending motions.
                      ______________________________




                                        -2-